E   ATTOKNEY                 GENERAL

                                  OF    TEXAS

                                 AUWTlN       11. TWAS
PRICE  DANIEL
ATTORNEYGENERAL
                                   September       14,   1948


        Hon. Norton Fox                            Opinion      No. V-681,
        County Attorney
        Limestone County                           Re:   Right of inspection
        Groesbeck,  Texas                                of public   records of
                                                         school  districts.

        Dear Sir:

                      Your request      for    opinion    rse.ds   in part   as fol-
        lows:

                       “Does a person,     who is s citizen,        pa-
                rent s.nd tax payer in the Groesbeck            Indepen-
                dent School District,        ‘i’exa.s, ha.ve the right
                to Inspect     the financial      records   Including
                ledgers,    accounts,   vouchers,      records    of dis-
                bursements,     etci, kept by the school        trustees
                of said school.

                      School districts        are quasi public      corporations
        which derive      their   powers by delegation        from the State.
        37 Tex. Jur. p. 864.            Independent   school    districts,       like
        the Groesbeck      dlstrlct,       are so denominated because           they
        are managed and controlled            by s board of trustees          inde-
        pendent of the county government.              They are local         public
        corporations      created     for school    purposes    alone.     3’7 Tex.
        Jur. 873.      A school dlstrlat’s        board of trustees          Is a
        creature     of statute      and has only such powers as are con-
        ferred   upon it and such implied powers as are necessary
        to execute     such express powers.          Royce Independent         School
        District     v. Relnhardt,        159 S.W. 1010.     Thus, A school
        trustee    is a public       officer   and every essential         element
        of an office      Is embraced In the powers conferred               on him.
        Klmbrough v. Barnett,           93 Tex. 301, 55 S.W. 120; 37 TOX.
        Jur. 935.
                     Article   2779,    V. C. S., provides        that a major-
        ity of the independent         school    district   board shall      con-
        stitute    a quorum to do business,          and they shall     choose
        * secreterg,     n treasurer,      assessor     end collector    of taxeg
        end other necessary       officers     and committees.        It follows
        that minutes of the orders,           resolutions,     rules,   and oth-
        er official    actions    of the board need be recorded            and
Hon. Norton     FOX, page 2      (V-681 1



kept by the board, by its designated            secretary     or other
officers   to reflect    that the public       school   district’s
business   was executed      by the board,     a quorum being pre-
sent.    These records     of the official      actions    of the
board constitute      public    records   concerning    the lndepen-
dent school   district,      its officers     and its official     busi-
ness.

            Sections  17 a.nd 18 of Artic1.e 68gs, require            the
preparntion   of ? school. budget by boards of trustees            of
independent   and common school    districts       covering   all pro-
posed expenditures     of the current    fiscal     year, end when
adopted by the boa.rd, further     require      that R copy there-
of shall be filed    in the office    of the County Clerk of
the county or counties     in which such district          is situat-
ed.

              Article     2833, V. C. S,, provides         that each
treasurer     receiving      or hs,ving control     of a.ny school     fund
of an independent         School d$st ‘ict shall keep a full           and
separote ,itemlzed        account wit i ench of the different,
classes     of school     fundscoming     into his hsnds, a.nd shs,ll
on OP before      the first     da,y of October of esch yea.r file
with the board of trustees            of each independent       school
district     and with the State Superintendent            an itemized
report    of the receipts       and disbursements      of the school
funds for the preceding          school   year ending August 31,
which report      shsll. be on a form prescribed          and furnish-
edy by the Depsrtment of EdUCatiQn.               The board of trustees
must notify      the State Superintendent         of their approval
of said report        within thirty     da.ys efter   receipt    of same,
should same be approved.            It further    requires     that all
vouchers     showing items of the report          shall be filed       with
the board of trustees,          and the State Superintendent           may
demand same vhen passing           on said report     or for the pur-
pose of investigating          same.

             Clea,rly the budget prepared by the board under
Article   6899, and the reports     and vouchers required        to be
filed   under Article     2833, also constitute   public    flnan-
clal records     of bos.rds of trustees   of a school    district.

              Section    1 of Article   2833a, V, C. S., provides
that all financial        reports   made by or for school  dls-
trlcts,    either    independent    or common, or by their  offl-
cers,   agents or employees to the State Superintendent           or
to the Department of Education          shall be made on forms
prescribed     or approved by the State Auditor.
Hon.   Norton   FOX, page 3       (v-681)



            In Articles     1653 and 1652, V. C. S., the COU-
ty auditor    is authorized     to have continual  acaess to, and
it Is made his duty to inquire        Into the correctness      of all
the financial    ledgers    of all the common school    districts
of the county and all the vouchers         given by the trustees
thereof.    Attorney    General’s   Opinions Nos. O-2734, O-3660


            Article   2684, V. C. S., requires       the secretary
of the board of county school       trustees     to keep a true
and correct    record  of all the proceedings       of seid  coun-
ty school   trustees   In a well-bfund     book,   “which shall be
kept open to public     inspection    .

              Under Article    2912 teachers    in Texas free pub-
lic schools      shnll ,keep daily records,     in which the a.t-
tendance,     name, ages and studies     of all pupils      shall be
rocordod,     and such other matters as may be prescribed          by
the State     Superintendent.      “Said registers    shall be open
to public     inspection    of all parents,    schogl  officers,   and
all other     persons who may be interested.

              Although inspection       of certain    records,    fina,n-
cial   ledgers,     registers,    vouchers,   and other reports        of
school    districts     have been provided     for in the statutes
above enumerated,         there is no statute     giving   citizens,
parents,     or tsxpayers      the genera,1 right of inspection        of
all books,      records    and papers of a school      district,     in-
dependent or common.

              We quote    from 36 Tex.      Jur.   Sec.   103,   at page
593:
               “In General,    - Since there is no stat-
       ute or constitutional        provision     giving    citi-
       zens or tnxpayerr      the ycnrrql. right        to in-
       spect all. book:,     rscord:]    Ilnd paper:: of county
       officers,    the cxiztence       of the right     must be
       determined    by the common law.          Nor is this
       comcnon l..?w ri.glit restricted      by a statute      glv-
       lng to the public      an absolute      right    tonInspect
       certain    of such books and records.           . .

             The rule of law and principles        propounded in
Palacios    v. Corbett,    172 S.W. 7;‘7 (writ refused),      with
reference    to the right of inspection      of records     of coun-
ty officers    by citizens    and taxpayers    of the county,     are
equally   applicable    to the right    of parents,    taxpayers,
and citizens     of a school   district   to inspect    the records
Hon. Norton     Fox,    pege    4   (v-681)



kept by his school        district     board.       In that case the San
Ant0ni.o Court of CXvil. Anpes1.s concl.ucieil. that the opinion
of the :-u:,:~rc,c Curt       of ‘J.‘cnne:::::cc 2.n Zt?tc,  ex rel Wel-
ford v. Wil.l,i~>~.::z, ‘ifj 3.W. glii3, constituted        the best state-
ment of the rule of 1.8,~ which should be eppl.ied               to this
character   of c” se.       It quotes from said case as follows:

              ‘.In    theory the right         of examination
      is absolute,         but In practice       it is nt lest
      only a matter of discretion,               because such
      application        is l.ikely     at any time to be re-
      fused on the part of the custodian                  of the
      books and papers sought to be exa.mined, and
      then the right          !nust be forced     by mande.mus,
      and this wri.t is not of absolute                right,     but
      l?ierely of discretion,           to be awarded only in
      R proper cnse; the facts              cleimed as authoriz-
      ing its issunnce           to be judged of In every
      c4se by the court,            and the writ to be sward-
      ed or withheld          upon a consideration          of all
      the circumstances           presented.       So, while the
      right     is,   in theory,       absolute,    yet it Is in
      practice       so limited      by the remedy necessa,ry
      for its enforcement             9s that it can be denom-
      insted      only A ‘qualified         right I.     The right
      to an examination           for Q special.     purpose,       a,s,
      for example, to obtain specific                informa.tion
      to use In a litigation             between the applicant
      snd third parties,            or between the applicant
      snd the corporation,             and the like      cases,
      while not, in principle,              standing     upon high-
      er grounds,       yet is the more easily            grsnta-
      ble, because         it does not involve         so much
      time, and so much inconvenience                to the cus-
      todian of the books and papers,                and so much
      interruption         of business,       as in case of a
      general       examination.        Yet it cannot be
      doubted,       under a sts.te of facts         showing
      it to be important            to the public      inter-
      est that the general             examination     of the
      books of a municipality              should be had, that
      the court should allow such examination
      at the suit of one who is a citizen                  and tax-
      payer of the corporation.                The right     rests,
      not only on the ground that the books are
      public     books,      but also on the same principle
      that authorizes          a taxpayer to enjoin          the en-
      forcement       of illegal       contracts    entered into
      by the municipality,             county,   or state,      for
Hon. Norton     i”ox,   pq[;c 5    (v-m.   3



       the protection        of the applicant      and all other
       taxpayers      from illegal     burdens.      And it is
       obvious    thet,     in meking nnd enforcing         such
       application,       the taxpayer     acts,   in a very
       real sense,       not only for himself,         but for all
       other taxpayers,        and ects,    therefore,      in the
       cspacity,      8.5 it were, of e trustee         for all.
       It must be qdmltted,.        also,   thrrt the exercise
       of such power, if prud.ently snd cn,refully
       gusrded,     cnnnot be otherwise        than ss.lutsry,
       beceuse    the knowledge tha.t it can be exer-
       cised by e citizen         and taxpayer,      a.nd mey be
       exercised      when the public      good shs1.1. seem,
       on sound reasons,         to demsnd it,     cannot re-
       sult otherwise        than in producing       e.n added
       sense of responsibility          In those who admin-
       ister   the affsirs       of municipnl     corporations,
       and in inducing        a greater    carefulness      in the
       discharge      of the trusts      imposed upon them
       by their     fell.ow citizens      under the sanc-
       tions   of 1a.w.”

            In the absence of statutes               giving   the right       to
perents,   citizens,      and taxpayers         to inspect    the records
kept by school      district      trustees     and its officers,        end
in the light     of the rules         of low epplied       In the Corbett
case to en analagous         character       of cases,     it is our opin-
ion that a parent,        citizen      and taxpayer      of a school       dls-
trlct   has the right to inspect             the records,     financial       or
otherwise,    kept by the school           trustees,     public   officials
of his school     district.        The Palaclos-Corbett          case held
that a citizen      and taxpayer        of a county who had good
cause to believe       there has been misapplication              of county
funds,   and Is Interested          in the inspe~ction       because     it may
result   In e decrease       of his assessment,          is entitled       to a
writ of mandamus to compel county officers                   to allow in-
spection   of their books to discover              the misapplicetion.

                                  SUMMARY

              Certain    school   records  a.re made avail-
       able for public       inspection   by statute,    and,
       if there Is no such statute,          the public    gen-
       eral~ly hos the common law right          to inspect
       such public     records.      The courts,   however,
       exercise    discretion     in the granting     of a
Hon. Norton   Fox,   page 6   (V-681 )



      mandamus to compel such inspection.          The
      right  of inapeotlon     is therefore   a “qua.ll-
      fled right.     Palacios    v. Corbett,   172 S.W.
777, writ refused.

                                         Yours   very   truly,
                                   ATTORNEYQERERALOF TEXAS




CEO : mv                                  Chester E. Ollison
                                          Assiatnnt
                                                  ,